Title: To Thomas Jefferson from Nathaniel Hooe, 18 November 1807
From: Hooe, Nathaniel
To: Jefferson, Thomas


                        
                            Dr Sir
                     
                            Coventry Nov. 18th. 1807
                        
                        It is with pleasure that Mrs Daingerfield and myself announce the receipt of yours of the 7th inst
                            expressing a desire to continue to hire the nine negroes you have hire’d of her & her daughter, and on the same terms
                            express’d in a letter to Lewis W. Daingerfield the 5th Sep. 1806 Mrs Daingerfield informes you with me that she has not
                            the smallest desire to remove them, and hopes with me that you will continue to inform her as long as you have a desire to
                            hire labourers, being satisfied with your assurances of their humane treatment by your manager
                  I am Sir with great Esteem
                        
                            Nathl H. Hooe
                     
                        
                    